Chadwick, J.
Plaintiff brought this action against defendants to recover for piling cut on lands belonging to plaintiff. After negotiating and corresponding for some time, an order of default was entered and a judgment rendered thereon. The action was begun on November 19, 1912. Default was entered and judgment rendered on April 26, 1913.
On December 15, 1913, defendants moved to set aside the judgment. The motion is supported by the affidavit of defendant Eli Rockey. He alleges that negotiations were pending for a settlement of the differences between the parties, and that for this reason he did not employ an attorney; that he had no notice of the default or judgment until after December 4, 1913, when a writ of garnishment was issued upon the judgment; that he thereupon immediately moved to set aside the default and to vacate the judgment. The merits of his defense are set forth in the affidavit.
Counter affidavits, denying the material allegations of the affidavit and setting up affirmatively that defendant had *249notice of the intention of plaintiff to claim a default and judgment at the time it was claimed and entered, and that he had subsequent notice of the judgment and of plaintiff’s intention to coerce the payment thereof, were filed. The affidavits being in sore conflict, coupled with the lapse of time between the entry of the judgment and the filing of the motion to vacate, impels the holding that the trial judge did not abuse his discretion. Livesley v. O’Brien, 6 Wash. 553, 34 Pac. 134; McCord v. McCord, 24 Wash. 529, 64 Pac. 748; Moody v. Reichow, 38 Wash. 303, 80 Pac. 461; Hays v. Peavey, 54 Wash. 78, 102 Pac. 889.
Affirmed.
Morris, C. J., Mount, Ellis, and Fullerton, JJ., concur.